


110 HRES 1031 EH: Providing for the adoption of the resolution

U.S. House of Representatives
2008-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1031
		In the House of Representatives, U.
		  S.,
		
			March 11, 2008
		
		RESOLUTION
		Providing for the adoption of the resolution
		  (H. Res. 895) establishing within the House of Representatives an Office of
		  Congressional Ethics, and for other purposes.
	
	
		That House Resolution 895, amended by
			 the amendment printed in the report of the Committee on Rules accompanying this
			 resolution, is hereby adopted.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
